DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On September 9, 2021 and September 10, 2021 the Examiner called applicant for a telephone interview in order to indicate this application was in condition for allowance but for minor issues in the preamble of the claim so that the claim reads better.  As the Examiner was not successful in reaching the attorney of record or anybody at the practice, in order to advance prosecution on the merits, the Examiner will use Ex Parte Quayle in order to move the case forward.
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the Claims:
Claims 1, line 1, should read “A system for separating solids and liquids from a slurry or suspension, said system comprising:…..said at least one sensor.”
Claim 3, line 1, should read as follows “A system for separating solids and liquids from a slurry or suspension, said system comprising:...parameters measure by said sensors.”
Claim 8, line 1, “A system for separating solids and liquids from a slurry or suspension, said system comprising:...for displaying said magnitudes.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art fails to teach and/or suggest a thickener or clarifier system which includes one or more sensors for measuring angular velocity or torque or parameters associated with the thickener or clarifier which can be wirelessly controlled wherein the sensors are operatively connected with hard wired connections and 4-20mA converter which is operatively connected to the one or more wireless transmitters.  While controllers have been taught in conjunction with clarifiers or thickeners, the specific type of controller which upgrades signal processing and monitoring operations to include at least one sensor, at least one signal converter at least one wireless transmitter and at least one receiver and at least one display which provides a supervisory control and data acquisition, wireless transmission which overcomes the prior art issues with controllers and signals have not been taught either singularly or in combination by the prior art.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hongwei et al., CN 104991511 teaches a thickener signal wireless transmission system which includes a sonar interface which includes a sonar instrument cleaning mechanism, sonar interface instrument sensor probe and solar interface transmitter, which is connected with a signal input end of an on-site PLC electric controller. The system is capable of monitoring the underflow pump and preventing rake pressing accidents from happening.  Bose et al. teach a mineral recovery system which includes a thickener controller to issue commands based on the mining operation model, the thickener includes an underflow output provided with an underflow control to adjust outflow of thickened slurry from the thickener based on issued commands, and wireless control has not been specifically taught or suggested by Bose et al.  Braun et al. teach combined tailing disposal for minerals processing.  A feedback type controller is used with the thickener but does not teach or suggest including at least one sensor, at least one signal converter at least one wireless transmitter and at least one receiver and at least one display to include at least one sensor, at least one signal converter at least one wireless transmitter and at least one receiver and at least one display as claimed.  Pressley et al. teach a process and apparatus for treating bio-solids from biological wastewater and includes a thickener or clarifier in the process and apparatus but, does not teach or suggest including at least one sensor, at least one signal converter at least one wireless transmitter and at least one receiver and at least one display as claimed. Nourbakhsh et al. teaches a water treatment system which includes and electronic control system disposed within the housing for controlling various components of the water treatment system which includes a clarifier or thickener but does not specifically teach or suggest at least one sensor, at least one signal converter at least one wireless transmitter and at least one receiver and at least one display to include at least one sensor, at least one signal converter at least one wireless transmitter and at least one receiver and at least one display as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                       Primary Examiner, Art Unit 1771